PER CURIAM.
In the diversity of the opinion evidence contained in this record as to the value of the relator’s property, we think the estimate of Mr. John A. Bensel approximates most closely to the true value, as indicated by many facts concerning which there is no controversy. His valuation of the structures, aside from the land, is $252,000, to which should be added §10,000, representing the cost of supervising the construction. The proof justifies the conclusion that the land alone is worth $100,000, making a total of $362,000. To assess the relator in the same proportion as other taxpayers in Newburgh, 60 per cent, of this value should be taken as the subject of assessment; that is to say, §217,200. The judgment should be modified so as to reduce the relator’s assessment from §315,000 to $217.200, instead of to $156,-000; and as thus modified it should be affirmed, without costs.